Citation Nr: 1020802	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-12 357	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the severance of service connection for 
unresectable metastatic thymoma, stage III, and metastatic 
thymoma of the liver was proper.  

2.  Whether the severance of special monthly compensation 
(SMC) at the housebound rate was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from September 1960 to August 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence of record establishes that the award of 
service connection for unresectable metastatic thymoma, stage 
III, and metastatic thymoma of the liver, was clearly and 
unmistakably erroneous, as thymoma is not a presumptive 
disease under 38 C.F.R. § 3.309 and the evidence does not 
otherwise reflect radiation exposure.  

2.  The grant of SMC was predicated on the erroneous grant of 
service connection for nonresectable metastatic thymoma, 
stage III, and metastatic thymoma of the liver.  


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
unresectable metastatic thymoma, stage III, and thymoma of 
the liver, was proper.  38 U.S.C.A. §§ 1110, 1112, 5112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 
3.309, 3.311 (2009).

2.  The severance of SMC was proper.  38 U.S.C.A. §§ 1114, 
5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.350, 
3.352 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a general duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  This duty does not apply to claims such 
as the ones on appeal (claims based on clear and unmistakable 
error). 

There are due process considerations involved with the 
severance of service connection and SMC, however, and in this 
case, those due process considerations have been met.  See 38 
C.F.R. §§ 3.103, 3.105.  The Veteran was notified of the 
proposal to sever service connection and SMC in March 2006.  
Significantly, the Veteran was provided with detailed reasons 
for the proposed severance and the type of information or 
evidence he could submit in response.  He was informed of his 
right to a personal hearing and his right to representation.  
The letter also informed the Veteran that, unless additional 
evidence was received within 60 days, benefits would be 
severed.  In response to the letter, the Veteran submitted 
additional evidence and requested and was provided a hearing 
in October 2006.  Service connection and SMC were 
subsequently severed, in January 2007 effective April 1, 
2007.  The Veteran was provided due process and the matters 
are ready for adjudication.  

Severance of Service Connection

In November 2004, the RO awarded service connection for 
unresectable metastatic thymoma, stage III, and metastatic 
thymoma of the liver pursuant to 
38 C.F.R. § 3.309 based on evidence that the Veteran 
participated in radiation risk activity, specifically that he 
served on a ship which participated in Operation Dominic, 
during service.  In that same decision, the RO awarded 
special monthly compensation at the housebound rate.  

In March 2006, the RO notified the Veteran that it planned to 
sever service connection for unresectable metastatic thymoma 
and metastatic thymoma in the liver based in part on a report 
from the Defense Threat Reduction Agency (DTRA) which 
indicated that the Veteran had no radiation exposure in 
service.  In January 2007, the RO severed service connection 
and the grant of special monthly compensation.  The Veteran 
has appealed the severance, contending that service 
connection is warranted.  

Service connection may be severed only where the Government 
establishes that the award of service connection was clearly 
and unmistakably erroneous (CUE).  CUE is a very specific and 
rare kind of error.  It is the kind of error in fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would manifestly have been different 
but for the error.  Generally, the correct facts, as they 
were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. 
App. 310, 313 (1992)).  The error must be undebatable and of 
the sort that, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

When VA seeks to sever service connection, the provisions of 
38 C.F.R. § 3.105(d) impose the same burden of proof that is 
placed on a claimant who, pursuant to 
38 C.F.R. § 3.105(a), seeks to have an unfavorable decision 
overturned, except that in making the determination of 
whether severance of service connection is proper, the review 
of the record is not limited to evidence that was before the 
RO at the time the original adjudication was made.  See 38 
C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 
566 (1991).  Accordingly, to determine whether CUE was 
present in a prior decision, either the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (i.e., more than a simple disagreement of how the 
facts were applied) or the statutory and regulatory 
provisions extant at the time must have been incorrectly 
applied.

Based on the foregoing, the Board must determine, based on 
all the evidence of record, whether the November 2004 rating 
decision was clearly and unmistakably erroneous in granting 
service connection for nonresectable metastatic thymoma, 
stage III, and metastatic thymoma of the liver.  

Service connection for disability based on radiation exposure 
can be demonstrated by three different methods.  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain 
types of cancer that are presumptively service-connected when 
they occur in "radiation-exposed veterans."  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service-connected, provided that certain 
conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In this case, service connection was originally granted 
pursuant to 3.309(d), which provides presumptive service 
connection for specifically enumerated diseases developed by 
"radiation-exposed veterans."  Although the evidence 
indicates that the Veteran is a "radiation-exposed 
veteran," thymoma is not one of the specifically enumerated 
diseases.  Thus, service connection is not available under 
38 C.F.R. § 3.309 and the grants of service connection 
pursuant thereto were clearly and unmistakably erroneous.  

The Board has considered whether service connection was still 
warranted under an alternate basis, however.  38 C.F.R. § 
3.311 states that "radiogenic diseases" may be service 
connected provided that: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311.  38 
C.F.R. § 3.311(b)(1)(iii).  In this case, the Veteran's 
cancer is a recognized radiogenic disease and it manifest 
within the specified period.  Thus, the remaining issue is 
whether the Veteran was exposed to ionizing radiation in 
service.  

The evidence of record documents that the Veteran served 
aboard the USS Finch during its participation in the first 
phase of Operation DOMINIC (Operation DOMINIC I), which 
involved the atmospheric testing of nuclear weapons over the 
Pacific Ocean.  During the first phase, there were 24 tests 
involving high-altitude airdrops with detonations from 10 to 
20 nautical miles south of Christmas Island, two tests in the 
open sea, and one detonation (out of four attempts) of high-
yield warheads in the stratosphere via missiles launched from 
Johnston Island.  

The Veteran contends that he was on deck or in the 
weather office during the detonations, with only 
goggles as protection.  He has reported that he wore 
multiple film badges (radiation dosimeters) while on 
the ship and that he saw the mushroom clouds.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing.  In January 2006, the DTRA responded to a request 
for verification of in-service radiation exposure.  The DTRA 
reported that after researching the matter, reviewing the 
Veteran's statements and submissions, and preparing a 
radiation dose estimate (RDA), it determined that the Veteran 
had no radiation exposure.  In support of its determination, 
the DTRA noted that the USS Finch had been 120 nautical miles 
from any of the detonations.  It explained that, for an 
observer at sea level, gamma and neutron radiation was only 
present within seven nautical miles of detonation; after that 
point, the neutron and gamma radiation was absorbed by the 
atmosphere.  The DTRA also noted that the airdrops were 
detonated at a high altitude and the nuclear clouds rose to 
still higher altitude and dissipated into atmosphere; thus, 
any localized fallout on the ships did not produce measurable 
dose accrual.  Finally, the DTRA noted that a film badge worn 
by the Veteran, which was issued in April 1962 and processed 
in July 1962, showed no radiation exposure.  The DTRA added 
that even if the film badge had reflected a finding of 
radiation exposure, such a finding would not be competent 
evidence of exposure because the majority of the film badges 
were inaccurate due to damage from high heat and humidity and 
because if the Veteran had been in an unshielded area close 
enough to the burst point to have accrued an initial gamma 
dose of even 0.001 rem, he would have suffered third degree 
burns.  


The Veteran disagreed with this determination and submitted a 
copy of a deck log from the USS Finch to the DTRA which 
reported that the USS Finch was 30 nautical miles from Shot 
Dulce.  He also submitted a copy of a report from the Nuclear 
Testing Archive which indicated that all but one of the USS 
Finch crew's badges showed exposure levels ranging from 0.001 
to 0.134 rem.  Finally, he submitted statements from people 
aboard the USS Finch with him in which they reported that the 
USS Finch was near the detonations:  they indicated that it 
was a target ship and that they remember seeing the mushroom 
clouds and being much closer than 125 miles to the blast 
epicenter.  See September and October 2006 submissions from 
Veteran; September 2006 Carstens statement.  

In October 2006, the DTRA issued another report concerning 
the reported in-service radiation exposure.  The DTRA 
indicated that it had reviewed the Veteran's concerns and 
submitted materials but still found no radiation exposure.  
The DTRA reported that using the deck log supplemental data 
sheets as well as the known position of surface zero for Shot 
DULCE, they calculated that the USS Finch was approximately 
50 nautical miles southeast of the surface zero at the time 
of discharge.  The DTRA determined that, at that distance, 
the USS Finch was not exposed to any initial gamma, beta, or 
neutron radiation.  Furthermore, because the devices were 
detonated at an altitude, no local fallout was created; and, 
based on a review of the weather reports, any device debris 
was carried west-southwest on a path that did not intersect 
with the USS Finch.  Thus, the DTRA determined that the 
radiation dose remained correct.  

The DTRA noted that research into another film badge worn by 
the Veteran did reflect exposure of 0.052 rem.  The DTRA 
reiterated that the film badges issued during DOMINIC I were 
damaged by the high heat and humidity and that all positive 
film badge readings were likely to have resulted from 
environmental damage unless the wearer was a member of a 
cloud sampler crew or the USS Sioux, was involved in recovery 
and handling of radioactive pods, cones, or other material, 
or was a radiation safety monitor.  The DTRA indicated that 
it had a health physicist evaluate the dosimeter and that the 
health physicist determined that the reading reported by film 
badge was the result of pressure damage compounded by natural 
background radiation.  


The health physicist noted that 109 days elapsed between the 
date of issuance of the film badge and the date of 
processing.  The health physicist further noted that the film 
had pressure damage from the filter and a slight differential 
in darkening between the filter and non-filter regions.  The 
health physicist reported that prior examinations of low-dose 
Operation DOMINIC I films which had been worn or not 
processed for long periods demonstrated that the appearance 
of such films may be consistent with exposure to nuclear 
device debris or activation products even though the only 
exposure was to natural background radiation.  The health 
physicist added that chemical changes in the emulsion and 
prolonged exposure to heat also contributed to darkening in 
the films and explained that over an extended interval, the 
difference in density between a background-exposed and/or 
age-darkened dosimeter film and the control film was often 
historically and uncritically interpreted as a positive 
radiation exposure.  The health physicist reported that the 
problem was compounded because the film processing was 
automated and indicated that the lack of appropriate 
background subtraction and the inadequate screening of 
results were the principal reasons doses were assigned to 
films when no personnel exposures had occurred.  The DTRA 
concluded that based on the appearance of the film and the 
aforementioned issues, the positive reading resulted from 
pressure damage compounded by natural background radiation 
exposure not present in the control film and determined that 
the reading of 0.0652 was superseded by a reconstructed dose 
of 0.0 rem.  

After review of the evidence, the Board finds that service 
connection is not warranted under 38 C.F.R. § 3.11 because, 
although the Veteran was involved in Operation Dominic, the 
evidence does not competently suggest that he was exposed to 
any radiation during this service.  In this case, the DTRA 
has concluded that the Veteran had no in-service radiation 
exposure from initial radiation or fallout radiation.  The 
Board acknowledges the Veteran's history that he was close to 
the detonations.  Even assuming the Veteran was as close as 
30 nautical miles from a detonation, none of the evidence, to 
include the statements and testimony from the Veteran, 
suggests that the Veteran was within seven nautical miles of 
any of the detonations, within an area in which he could have 
been exposed to any gamma or neutron radiation, or within an 
area affected by measurable fallout.  The Board also 
acknowledges that a film badge worn by the Veteran showed 
radiation exposure.  Based on the absence of evidence, to 
include history, of third degree burns after witnessing the 
explosion and the health physicist's determination that the 
film badge was defective, the Board finds the film badge's 
reading of 0.052 is not competent evidence of exposure.  
Thus, service connection is not warranted under 38 C.F.R. 
§ 3.11.  

Service connection is also not warranted on a direct basis.  
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Alternatively, the nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection (here, malignant tumors) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

There are no service records containing any complaints, 
symptoms, or diagnoses of thymoma; nor is there any evidence 
or argument to the effect that the thymoma was manifested 
within the year following service.  The Board notes that the 
Veteran has not contended that his thymoma was incurred in 
service.  Rather, he contends that the thymoma was the result 
of in-service radiation exposure.  The Board has determined 
that the Veteran did not have any in-service radiation 
exposure, however.  Thus, service connection for lymphoma is 
not warranted on a "direct" basis as the results of in-
service radiation exposure.  

In conclusion, although the Board sympathizes with the 
Veteran, it finds that service connection is not warranted, 
and the claim must be denied.  


SMC

The RO granted SMC based on the unresectable metastatic 
thymoma, stage III, and the metastatic thymoma of the liver, 
which were each found to be total.  As discussed above, 
because there was CUE in the grant of service connection for 
unresectable metastatic thymoma, stage III, and the 
metastatic thymoma of the liver,, there was no legal basis 
for a grant of SMC.  See Sabonis, 6 Vet. App. at 430. 
Accordingly, the Board is compelled to conclude that the 
severance of SMC for was, in fact, proper.


ORDER

Severance of service connection for unresectable metastatic 
thymoma, stage III, and the metastatic thymoma of the liver 
was proper, and the appeal is denied.  

Severance of SMC was proper, and the appeal is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


